Case 19-34054-sgj11 Doc 1626 Filed 12/23/20                    Entered 12/23/20 22:47:54              Page 1 of 3



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                                §
In re:                                                          § Chapter 11
                                                                §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                            § Case No. 19-34054-sgj11
                                                                §
                                   Debtor.                      §


                                          NOTICE OF HEARING

         PLEASE TAKE NOTICE that the following matter is scheduled for hearing on

Wednesday, January 13, 2021 at 9:30 a.m. (Central Time) (the “Hearing”) in the above-

captioned bankruptcy case (the “Bankruptcy Case”):



1
  The last four digits of the Debtor’s taxpayer identification number are 6725. The headquarters and service address
for the Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:41836.1 36027/002
Case 19-34054-sgj11 Doc 1626 Filed 12/23/20           Entered 12/23/20 22:47:54       Page 2 of 3



        1.       Debtor’s Motion for Entry of an Order Approving Settlement with HarbourVest
                 (Claim Nos. 143, 147, 149, 150, 153, 154) and Authorizing Actions Consistent
                 Therewith [Docket No. 1625] (the “Motion”).

        The Hearing on the Motion will be held before The Honorable Stacey G. C. Jernigan,

United States Bankruptcy Judge, at the United States Bankruptcy Court for the Northern District of

Texas (Dallas Division), Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor,

Courtroom No. 1, Dallas, Texas 75242-1496.

        Any response (each, a “Response”) to the relief requested in the Motion shall be filed

with the Clerk of the Court on or before Monday, January 11, 2021 at 5:00 p.m. (Central

Time) (the “Response Deadline”).

        The Debtor may file a reply (each, a “Reply”) to any Response. Any Reply shall be filed

with the Clerk of the Court on or before Tuesday, January 12, 2021 at 5:00 p.m. (Central

Time) (the “Reply Deadline”).

                            [Remainder of Page Intentionally Left Blank]




                                                 2
DOCS_NY:41836.1 36027/002
Case 19-34054-sgj11 Doc 1626 Filed 12/23/20    Entered 12/23/20 22:47:54    Page 3 of 3



Dated: December 23, 2020.          PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 266326)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   Email: jpomerantz@pszjlaw.com
                                           ikharasch@pszjlaw.com
                                           jmorris@pszjlaw.com
                                           gdemo@pszjlaw.com
                                           hwinograd@pszjlaw.com


                                   -and-
                                   HAYWARD & ASSOCIATES PLLC
                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for the Debtor and Debtor-in-Possession




                                           3
DOCS_NY:41836.1 36027/002
